Order entered June 6, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00043-CV

     ALMA LOGAN AND LOGAN REAL ESTATE ASSOCIATES, LLC, Appellants

                                              V.

                    RAYNETTE RANDALL, AS EXECUTOR OF THE
                         ESTATE OF RAY ELLIS, Appellee

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-12590

                                          ORDER
       Before the Court is appellant/cross-appellee Alma Logan’s June 4, 2019 unopposed

motion for extension of time to file her brief in reply to appellee/cross-appellant’s brief. We

GRANT the motion and ORDER Logan to file her reply/cross-appellee’s brief no later than July

8, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE